Exhibit 10.1

 

EXECUTION COPY

 

SECOND OMNIBUS AMENDMENT AGREEMENT

 

Among

 

MINERA SAN CRISTÓBAL, S.A.,

as Borrower



APEX SILVER MINES LIMITED,

 

APEX SILVER MINES SWEDEN AB,

 

APEX LUXEMBOURG S.A. R.L.,

 

APEX SILVER FINANCE LTD.,

 

APEX METALS MARKETING GmbH,

 

SUMITOMO CORPORATION,

 

SC MINERALS AKTIEBOLAG,

 

COMERCIAL METALES BLANCOS AB,

 

BNP PARIBAS,

as Administrative Agent

 

BARCLAYS CAPITAL,

as Technical Agent

 

CORPORACIÓN ANDINA DE FOMENTO,

as a Senior Lender

 

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent and Securities Intermediary,

 

THE SENIOR LENDERS PARTY HERETO

 

and

 

THE HEDGE BANKS PARTY HERETO

 

Dated as of September 4, 2007



--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

 

 

 

 

Section 1.01.

Defined Terms

2

 

Section 1.02.

Interpretation

2

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES

3

 

 

 

 

Section 2.01.

Organization

3

 

Section 2.02.

Authority

3

 

Section 2.03.

Binding Agreements; Proper Legal Form

3

 

Section 2.04.

Consents and Approvals

4

 

Section 2.05.

No Conflicts

4

 

 

 

ARTICLE III SECURED PARTY CONSENTS AND APPROVALS

4

 

 

 

 

Section 3.01.

Consents and Approvals

4

 

Section 3.02.

Put Options

5

 

 

 

ARTICLE IV AMENDMENTS

5

 

 

 

 

Section 4.01.

Common Security Agreement

5

 

Section 4.02.

Commercial Bank Senior Loan Agreement

8

 

Section 4.03.

CAF Senior Loan Agreement

9

 

Section 4.04.

Sumitomo Pledge and Guarantee Agreement

9

 

Section 4.05.

Sponsor Pledge Agreement

9

 

 

 

ARTICLE V CONDITIONS PRECEDENT

10

 

 

 

 

Section 5.01.

Conditions Precedent

10

 

 

 

ARTICLE VI MISCELLANEOUS

12

 

 

 

 

Section 6.01.

Expenses

12

 

Section 6.02.

Counterparts

12

 

Section 6.03.

Severability

12

 

Section 6.04.

Governing Law

12

 

Section 6.05.

Headings

12

 

Section 6.06.

Waivers; Amendment

12

 

Section 6.07.

Limited Agreement

12

 

Section 6.08.

Authorizations

13

 

i

--------------------------------------------------------------------------------


 

APPENDIX A-1, A-2

-

Form of Sumitomo Hedge Guarantee

APPENDIX B-1, B-2

 

Form of Cash Collateral Agreement

APPENDIX C

 

Content of Bolivia Opinion

APPENDIX D

-

Content of Cayman Opinion

APPENDIX E-1, E-2

-

Content of Japan and New York Opinions (re Sumitomo)

APPENDIX F

-

Content of New York Opinion

 

 

 

EXHIBIT 1

-

Request Letter with 2007 Updated Construction Budget,

 

 

Operating Plan and Financial Model

EXHIBIT 2

-

Minimum Insurance Requirements Changes

 

ii

--------------------------------------------------------------------------------


 

This SECOND OMNIBUS AMENDMENT AGREEMENT (this “Agreement”), dated as of
September 4, 2007, is entered into among MINERA SAN CRISTÓBAL, S.A., a sociedad
anónima organized under the laws of Bolivia (the “Borrower”), APEX SILVER MINES
LIMITED, an exempted company duly incorporated with limited liability and
validly existing under the laws of the Cayman Islands (“ASM”),  APEX SILVER
MINES SWEDEN AB, a privat aktiebolag organized under the laws of Sweden (“Apex
Sweden”), APEX LUXEMBOURG S.A. R.L., a société à responsabilité limitée
organized under the laws of Luxembourg (“Apex Luxembourg”), APEX SILVER FINANCE
LTD., an exempted company duly incorporated with limited liability and validly
existing under the laws of the Cayman Islands (“Apex Silver Finance”), APEX
METALS MARKETING GmbH, a company with limited liability organized under the laws
of Switzerland (“Apex Metals Marketing”), SUMITOMO CORPORATION, a corporation
organized under the laws of Japan (“Sumitomo”), SC MINERALS AKTIEBOLAG, a privat
aktiebolag organized under the laws of Sweden (“SC Minerals Sweden”), COMERCIAL
METALES BLANCOS AB, a privat aktiebolag organized under the laws of Sweden
(“Comercial Metales Blancos”), BNP PARIBAS, a banking institution organized
under the laws of France, as Administrative Agent for the Secured Parties (the
“Administrative Agent”), BARCLAYS CAPITAL, a division of Barclays Bank PLC, a
public limited company organized under the laws of England and Wales, as
Technical Agent (the “Technical Agent”), CORPORACIÓN ANDINA DE FOMENTO, a
multilateral institution organized and existing pursuant to its Constitutive
Agreement signed in Bogotá, Colombia on February 7, 1968, as a Senior Lender,
JPMORGAN CHASE BANK, N.A., a national banking corporation as Collateral Agent
(the “Collateral Agent”) and as Securities Intermediary (the “Securities
Intermediary”), the SENIOR LENDERS party hereto and the HEDGE BANKS party
hereto.

 

RECITALS

 

WHEREAS, the Borrower, Apex Sweden, Apex Metals Marketing, Apex Luxembourg, Apex
Silver Finance, SC Minerals Sweden, Comercial Metales Blancos, the
Administrative Agent, the Technical Agent, Corporación Andina de Fomento, the
Collateral Agent, the Securities Intermediary, the Senior Lenders party thereto
and the Hedge Banks party thereto are parties to the Common Security Agreement,
dated as of December 1, 2005 (as amended and supplemented from time to time, the
“Common Security Agreement”);

 

WHEREAS, pursuant to the Common Security Agreement and the other Transaction
Documents, the Borrower and the other parties thereto agreed, among other
things, to the terms and conditions for the financing of the Project;

 

WHEREAS, pursuant to the letters dated June 22, 2007 from the Borrower to the
Technical Agent and the Administrative Agent (the “Request Letter”), annexed
hereto as Exhibit 1, the Borrower has requested from the Secured Parties
approval to (a) allow the Borrower to enter into certain additional hedge
agreements; (b) allow ASM and Sumitomo to grant certain collateral to the Hedge
Banks; (c) change the amortization schedules of the Senior Loans; (d) increase
the amount of Cash Sweep Prepayments; (e) use an updated Operating Plan

 

--------------------------------------------------------------------------------


 

that is different from the Initial Operating Plan as contemplated by
Section 8.14 of the Common Security Agreement; and (f) change the price deck
contained in the Financial Model, and to make certain other changes to certain
Transaction Documents;

 

WHEREAS, the Secured Parties are willing to approve such transactions and
changes upon the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                             Defined Terms.  Except as otherwise
defined herein, capitalized terms used in this Agreement shall have the meanings
given thereto in the Common Security Agreement (including Appendix A thereto). 
As used in this Agreement, the following terms have the meanings specified
below:

 

“Additional Permitted Hedge Transactions” means the put options acquired by the
Borrower pursuant to Section 5.01(c)(i).

 

“Amendment Documents” means each of this Agreement, the Sumitomo Hedge
Guarantees and the ASM Cash Collateral Agreements.

 

“Amendment Effective Date” has the meaning given to that term in Section 5.01.

 

“ASM Cash Collateral Agreements” means the Cash Collateral Agreement between ASM
and BNP Paribas entered into pursuant to Section 5.01(b)(ii) and the Cash
Collateral Agreement between ASM and Barclays Bank PLC entered into pursuant to
Section 5.01(b)(ii).

 

“Sumitomo Hedge Guarantees” means each of the Sumitomo Hedge Guarantees between
Sumitomo and a Hedge Bank entered into pursuant to Section 5.01(b)(i).

 

Section 1.02.                             Interpretation.  The rules of
interpretation set forth in clauses (a) to (j) of Section 1.02 of the Common
Security Agreement shall apply, with necessary changes, to this Agreement as if
set forth in full in this Section 1.02. 

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Borrower, ASM, Apex Sweden, Apex Luxembourg, Apex Silver Finance,
Apex Metals Marketing, Sumitomo, SC Minerals Sweden and Comercial Metales
Blancos represents and warrants to the Administrative Agent and the Collateral
Agent for the benefit of the Secured Parties that:

 

Section 2.01.                             Organization.  It (a) is organized and
validly existing and in good standing under the law of the jurisdiction of its
incorporation; (b) has all requisite organizational power and authority under
the law of the jurisdiction of its formation to own its property and to carry on
its business; and (c) is duly qualified to do business in and is in good
standing in all other jurisdictions where necessary in light of the business it
conducts and the property it owns and intends to conduct and own and in light of
the transactions contemplated by this Agreement and the other Amendment
Documents and Transaction Documents to which it is a party, except where the
failure to qualify could not reasonably be expected to have a Material Adverse
Effect. 

 

Section 2.02.                             Authority.  It has all requisite
organizational power and authority to enter into each Amendment Document to
which it is a party and to incur and perform its obligations provided for herein
and therein and to grant the Secured Parties the security interests and Liens
described in the Security Documents to which it is a party.

 

Section 2.03.                             Binding Agreements; Proper Legal Form.

 

(a)                                  Each Amendment Document to which it is a
party which has been executed and delivered by it on or prior to the date
hereof, has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

(b)                                 Each Amendment Document to which it is a
party is in proper legal form under the law of the jurisdiction of its
incorporation for the enforcement thereof against it under such law, and if this
Agreement were stated to be governed by such law, it would constitute the legal,
valid and binding obligation of it under such law, enforceable in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles; and to ensure
the legality, validity, enforceability or admissibility in evidence of this
Agreement in the jurisdiction of its incorporation, it is not necessary that
this Agreement or any other document be filed or recorded with any court or
other authority in such jurisdiction or that any stamp or similar tax be paid in
such jurisdiction on or in respect of this Agreement, except as specifically
provided in the legal opinions delivered in satisfaction of the conditions
precedent referred to in clause (f) of Section 5.01.  The laws of the
jurisdiction of its

 

3

--------------------------------------------------------------------------------


 

incorporation do not provide for or require any filing, recording or
registration of a security interest in any of the Pledged Collateral as a
condition of obtaining priority over a creditor that has acquired a Lien thereon
or over a receiver in bankruptcy.

 

Section 2.04.                             Consents and Approvals.  All
Authorizations and Government Approvals which are necessary for (i) the
execution and delivery by it of this Agreement and the other Amendment Documents
to which it is a party and (ii) the performance of its obligations hereunder and
thereunder have been obtained and are in full force and effect, and no other
action by, and no notice to or filing with, any Governmental Authority or other
Person is required for such execution, delivery or performance or
enforceability, except as specifically provided in the legal opinions delivered
in satisfaction of the conditions precedent referred to in clause (f) of
Section 5.01; and all fees and taxes required for the legality or enforceability
of such documents have been paid.

 

Section 2.05.                             No Conflicts.  The execution, delivery
and performance by it of each of the Amendment Documents to which it is a party
and the consummation of the transactions contemplated thereby do not and will
not (i) violate any provision of its Organizational Documents, any
Authorization, any Government Rule or any Government Approval applicable to it;
(ii) conflict with, result in a breach of or constitute a default under any
indenture or loan or credit agreement to which it is a party or by which it or
its property may be bound or affected in any material respect; or (iii) result
in, or create any Lien (other than Liens specifically permitted under the
Financing Documents or the Amendment Documents) upon or with respect to any of
the properties now owned or hereafter acquired by it.

 

ARTICLE III

 

SECURED PARTY CONSENTS AND APPROVALS

 

Section 3.01.                             Consents and Approvals.  Subject to
the satisfaction on or prior to the date 45 days after the date of this
Agreement of each of the conditions precedent specified in Section 5.01 below,
but effective as of the Amendment Effective Date:

 

(a)                                  2007 Updated Budget, Plan and Financial
Model.  The Secured Parties and Technical Agent (i) approve the 2007 Updated
Construction Budget, the 2007 Updated Operating Plan and the 2007 Updated
Financial Model submitted with the Request Letter, annexed hereto in Exhibit 1,
and (ii) for all purposes contemplated in Section 8.14(a)(i)(B) of the Common
Security Agreement, approve the revised assumptions with respect to the prices
of Metals as are set out in the Request Letter.

 

(b)                                 Amendments.  The Secured Parties consent to
the amendments set forth in Article IV.

 

(c)                                  Insurance.  The Secured Parties consent to
the changes to the Schedule of Minimum Insurance Requirements annexed hereto as
Exhibit 2.

 

4

--------------------------------------------------------------------------------


 

Section 3.02.                             Put Options.  Subject only to
execution of this Agreement by the parties named on signature pages hereof, the
Secured Parties consent (effective as of the date hereof ) to the purchase by
the Borrower of the put options described in Section 5.01(c)(i) of this
Agreement provided that an amount equal to the full purchase price of such
options has been substantially contemporaneously paid to the Borrower by the
Sponsors.

 

ARTICLE IV

 

AMENDMENTS

 

Section 4.01.                             Common Security Agreement.  The
provisions of the Common Security Agreement shall be amended, effective as
provided in Article III above, as follows:

 

(a)                                  Section 3.02(g) shall be amended to read as
follows:

 

“(g)                           Mandatory Metals Hedge Transactions.  As security
for the Secured Debt Obligations, the Borrower hereby pledges and grants to the
Collateral Agent for the benefit of the Secured Parties a security interest in
all right, title and interest which the Borrower has or which shall hereafter
arise in and to the Mandatory Metals Hedge Agreements and all of the Mandatory
Metals Hedge Transactions outstanding thereunder at any time and all claims
resulting from any failure or performance or compliance with any of the
provisions of any of the Mandatory Metals Hedge Agreements, together with full
power and authority to enforce each Mandatory Metals Hedge Agreement to which
the Borrower is a party against the counterparties thereto.  Concurrently with
or promptly after entering into a Mandatory Metals Hedge Agreement and any
Mandatory Metals Hedge Transaction, the Borrower shall give or cause to be given
written notice to the counterparties thereto of the security interest therein
granted hereby.”;

 

(b)                                 Section 8.23 shall be amended by adding the
words “other than the Additional Permitted Hedge Transactions” after the word
“Instruments”;

 

(c)                                  Section 9.02(a)(i) shall be amended by
replacing the percentage “35%” with the percentage “45%”;

 

(d)                                 Section 10.04(b) shall be amended to read as
follows:

 

“(b)                           SECOND, to the payment of the whole amount
outstanding of Secured Debt Obligations (whether accelerated or otherwise); and
in the event such moneys shall not be sufficient to pay in full the whole amount
so due and unpaid, then to make payments first on a pro rata basis to each
Person entitled to receive such payments based on (a) in the case of payments to
Senior Lenders, the proportion that the outstanding Senior Loan Obligations
bears to sum of (i) the Senior Loan Obligations and (ii) the Adjusted Guaranteed
Apex Silver Finance Obligations (provided that in such case any Person may apply
funds received by it to Senior

 

5

--------------------------------------------------------------------------------


 

Loan Obligations held by it in any order it chooses) and (b) in the case of
payments to Hedge Banks, the proportion that the Adjusted Guaranteed Apex Silver
Finance Obligations bears to such sum, and second, after the Senior Loan
Obligations are paid in full, on a pro rata basis to each Person entitled to
receive such payments based on such Person’s pro rata share of any Secured Debt
Obligations remaining outstanding after the application in clause first of this
paragraph SECOND;”;

 

(e)                                  Section 14.08(a)(vii) shall be amended to
read as follows:

 

“(vii)                     any payment made to a Hedge Bank in respect of
Mandatory Metals Hedge Transactions where such payment is (A) effected by such
Hedge Bank netting amounts payable by such Hedge Bank under Mandatory Metals
Hedge Transactions against amounts payable to such Hedge Bank in respect of
Mandatory Metals Hedge Transactions (whether in the ordinary course or upon the
occurrence of an “Early Termination Date” with respect thereto) or (B) an
Additional Collateral Payment; and”;

 

(f)                                    Section 14.09 shall be amended to read as
follows:

 

“14.09  No Separate Security.  Each Secured Party that is a party to this
Agreement (for itself and any Person claiming through it):  (a) agrees that,
except as otherwise provided herein, all Collateral (other than Additional Hedge
Collateral) is for the joint benefit of all the Secured Parties (subject to the
priority among the Secured Parties set out herein); and (b) represents and
warrants to each other Secured Party that, in respect of any Secured Debt
Obligations now or hereafter owing to such Secured Party (other than an Agent),
it has received no security or guarantees from the Borrower or any Affiliate
thereof, other than (i) its interest in the Collateral as provided in the
Security Documents, if any, (ii) in the case of the Hedge Banks, the Additional
Hedge Collateral or (iii) as otherwise provided pursuant to the Financing
Documents.  In furtherance of the foregoing, if any Secured Party (other  than
an Agent) shall receive or be entitled to demand or otherwise call upon any
guaranty, security or other assurance of payment which is not described in
clause (i), (ii) or (iii) of the preceding sentence in respect of the Secured
Debt Obligations owed to such Secured Party, such Secured Party shall receive
any proceeds thereof in trust for all the Secured Parties (to be shared promptly
and ratably (subject to the priority provisions among the Secured Parties
established herein) with the other Secured Parties) and shall exercise its
rights to demand or call upon such guaranty, security or other assurance of
payment as directed by the Majority Secured Parties.”;

 

(g)                                 the definition of “Financing Documents” in
Appendix A thereto shall be amended to read: “means the Security Documents, the
Completion Agreement, the Transfer Restrictions Agreement, the Hedge Guaranty,
each Senior Loan Agreement,

 

6

--------------------------------------------------------------------------------


 

each Note, each PRI Policy, the Fee Letters, each of the Sumitomo Documents,
each Reorganization Document and each Amendment Document.”;

 

(h)                                 “the definition of “Hedge Guaranty” in
Appendix A thereto shall be amended by replacing “Apex Metals” with “Apex Silver
Finance”;

 

(i)                                     the definition of “Mandatory Metals
Hedge Agreements” in Appendix A thereto shall be amended to read: “means the
ISDA Master Agreement, schedule, credit support annex and confirmations executed
by a Hedge Bank and Apex Silver Finance, and the ISDA Master Agreement, schedule
and confirmations executed and delivered by the Borrower and the hedge provider
counterparty thereto with respect to the Additional Permitted Hedge
Transactions, in each case under which such Persons execute Mandatory Metals
Hedge Transactions.”;

 

(j)                                     the definition of “Mandatory Metals
Hedge Transactions” in Appendix A thereto shall be amended by inserting the
words”, any Additional Permitted Hedge Transactions” after the words “IDD
Mandatory Metals Hedge Transactions”;

 

(k)                                  the definition of “Project Funds” in
Appendix A thereto shall be amended by inserting the words “or the Borrower”
after the words “Apex Silver Finance” in clause (i) of such definition;

 

(l)                                     the definition of “Security Documents”
in Appendix A thereto shall be amended to read: “means this Agreement, the
Cross-Guarantee and Security Agreement, Counterparty’s Consent, AM
Counterparty’s Consent, the Sponsor Pledge Agreement, the ASC Bolivia Pledge
Agreement, the Swiss Pledge Agreement, the Chilean Conditional Assignment and
each other security agreement, document, assignment, mortgage, charge, pledge,
fiduciary assignment, power of attorney, sub-powers of attorney, and other
documents signed or filed (or to be signed and filed) by the Borrower, Apex
Sweden, Apex Metals Marketing, Apex Silver Finance, ASC Bolivia, the Sponsor or
Apex Luxembourg or any other Person in order or purporting to create, preserve,
continue, perfect or validate any security interest in any property of any such
Person required or contemplated by this Agreement, the Omnibus Amendment
Agreement or the Second Omnibus Amendment Agreement; provided that the Sumitomo
Hedge Guarantees and the ASM Cash Collateral Agreements shall not be Security
Documents.”;

 

(m)                               the following additional defined terms shall
be inserted in Appendix A thereto:

 

“Additional Collateral Payment” means any payment made to a Hedge Bank under an
ASM Cash Collateral Agreement or a Sumitomo Hedge Guarantee.”

 

“Additional Hedge Collateral” means on any date (i) the then-remaining amount of
unapplied and unreleased cash collateral provided by

 

7

--------------------------------------------------------------------------------


 

ASM pursuant to the ASM Cash Collateral Agreements and (ii) the then-remaining
effective principal amount of the guarantees provided by Sumitomo under the
Sumitomo Hedge Guarantees.

 

“Additional Permitted Hedge Transactions” has the meaning assigned to such term
in the Second Omnibus Amendment Agreement.

 

“Adjusted Guaranteed Apex Silver Finance Obligations” means, with respect to any
Hedge Bank on any date of determination, (i) if any Senior Loan Obligations are
outstanding on such date, the Guaranteed Apex Silver Finance Obligations owed to
such Hedge Bank on such date minus the amount of such Hedge Bank’s share of the
Additional Hedge Collateral on such date or (ii) if no Senior Loan Obligations
are outstanding on such date, the Guaranteed Apex Silver Finance Obligations
owed to such Hedge Bank on such date.

 

“Amendment Documents” has the meaning assigned to such term in the Second
Omnibus Amendment Agreement.

 

“ASM Cash Collateral Agreements” has the meaning assigned to such term in the
Second Omnibus Amendment Agreement.

 

“Reorganization Documents” has the meaning assigned to such term in the Omnibus
Amendment Agreement.

 

 “Second Omnibus Amendment Agreement” means the Second Omnibus Amendment
Agreement dated as of September 4, 2007 among the parties hereto.

 

“Sumitomo Hedge Guarantees” has the meaning assigned to such term in the Second
Omnibus Amendment Agreement.

 

Section 4.02.                             Commercial Bank Senior Loan
Agreement.  The provisions of the Commercial Bank Senior Loan Agreement shall be
amended by replacing the amortization schedule in Exhibit B thereto with the
following amortization schedule:

 

8

--------------------------------------------------------------------------------


 

Principal
Repayment Date
(Quarterly Date
falling in the
specified months)

 

% of Original Principal
Amount
to be Repaid

 

December 2008

 

14.50

%

June 2009

 

19.50

%

December 2009

 

17.50

%

June 2010

 

13.00

%

December 2010

 

10.00

%

June 2011

 

8.50

%

December 2011

 

7.00

%

June 2012

 

6.50

%

December 2012

 

3.50

%

 

Section 4.03.                             CAF Senior Loan Agreement.  The
provisions of the CAF Senior Loan Agreement  shall be amended by replacing the
amortization schedule in Exhibit B thereto with the following amortization
schedule:

 

Principal
Repayment Date
(Quarterly Date
falling in the
specified months)

 

% of Original Principal
Amount
to be Repaid

 

December 2008

 

14.50

%

June 2009

 

19.50

%

December 2009

 

17.50

%

June 2010

 

13.00

%

December 2010

 

10.00

%

June 2011

 

8.50

%

December 2011

 

7.00

%

June 2012

 

6.50

%

December 2012

 

3.50

%

 

Section 4.04.                             Sumitomo Pledge and Guarantee
Agreement.  The provisions of the Sumitomo Pledge and Guarantee Agreement shall
be amended as follows:

 

(a)                                  Section 6.01(a) shall be amended by
inserting the words “or the Sumitomo Hedge Guarantees” after the word
“Agreement”;

 

(b)                                 Section 6.01(c)(ii) shall be amended by
inserting the words “or the Sumitomo Hedge Guarantees” after the words “this
Agreement” in the first line thereof; and

 

(c)                                  Section 6.01(f) shall be amended by adding
the words “, the Sumitomo Hedge Guarantees” after each occurrence of the words
“Sumitomo Transfer Restrictions Agreement”.

 

Section 4.05.                             Sponsor Pledge Agreement.  The
provisions of the Sponsor Pledge Agreement shall be amended as follows:

 

9

--------------------------------------------------------------------------------


 

(a)                                  clause (c) of the definition of Sponsor
Permitted Liens shall be amended by adding at the end thereof the following:

 

“, and Liens on cash collateral pledged to the Hedge Banks pursuant to the ASM
Cash Collateral Agreements”; and

 

(b)                                 Section 4.12(a) shall be amended by
inserting the words “or the Additional Permitted Hedge Transactions” after the
words “Hedge Guaranty” in clause (i) thereof.

 

ARTICLE V

CONDITIONS PRECEDENT

 

Section 5.01.                             Conditions Precedent.  The provisions
of Articles III and IV of this Agreement shall become effective on the date on
which all of the following conditions precedent have been satisfied in form and
substance acceptable to (or shall have been waived by) each Secured Party (the
“Amendment Effective Date”), provided that such conditions are satisfied or
waived on or prior to the date 45 days after the date of this Agreement:

 

(a)                                  Authorizations.  The Administrative Agent
and the Collateral Agent shall have received (i) certified copies of
Authorizations with respect to ASM, Apex Luxembourg, Apex Sweden, Apex Metals
Marketing, Apex Silver Finance, SC Minerals Sweden, Comercial Metales Blancos
and the Borrower given to authorize the execution, delivery and performance by
it of each Amendment Document to which it is a party, and (ii) a certificate of
an Authorized Officer of Sumitomo certifying Sumitomo has duly approved and
ratified pursuant to its internal regulations the execution, delivery and
performance by it of each Amendment Document to which it is a party.

 

(b)                                 Ancillary Agreements.

 

(i)             Sumitomo shall have executed and delivered to the Hedge Banks
the Sumitomo Hedge Guarantees substantially in the forms of Appendix A-1 and
Appendix A-2 hereto; and

 

(ii)          ASM shall have executed and delivered to the Hedge Banks the ASM
Cash Collateral Agreements substantially in the forms of Appendix B-1 and
Appendix B-2 hereto;

 

(c)                                  Additional Permitted Hedge Transactions. 
The Administrative Agent shall have received evidence satisfactory to it that
the Borrower has:

 

(i)             acquired put options in sufficient amounts so that the projected
Historical Debt Service Coverage Ratio as reflected in the 2007 Updated
Financial Model will be a minimum of 1.7x for each future principal repayment
date;

 

10

--------------------------------------------------------------------------------


 

(ii)          acquired such options either from the Hedge Banks, from a Senior
Lender, or from any other Person having a credit rating in respect of its long
term unsecured and un-credit enhanced Dollar-denominated indebtedness of at
least A from Standard & Poor’s and A2 from Moody’s Investor Service;

 

(iii)       pledged and assigned such options to the Collateral Agent for the
benefit of the Secured Parties and obtained appropriate consents and agreements
by the counterparties to such options to pay amounts due under such options
directly to the Collateral Agent; and

 

(iv)      fully paid for such options and received an amount equal to the full
price of such options from the Sponsors on or prior to the date of the
Borrower’s purchase of such options.

 

(d)                                 Consent of PRI Insurers.  The Administrative
Agent shall have received from or on behalf of the PRI Insurers a consent to
this Second Omnibus Amendment Agreement and the relevant transactions
contemplated hereby, in form and substance acceptable to the Administrative
Agent.

 

(e)                                  Payment of Fees.  The Borrower shall have
paid (i) to the Administrative Agent, for the benefit of the Senior Lenders and
the Mandated Lead Arrangers, the amendment fees agreed in the fee letters dated
as of the date hereof from the Administrative Agent to the Borrower and (ii) to
the Administrative Agent and the Collateral Agent, all invoiced fees and
expenses (including reasonable fees and disbursements of counsel to the
Administrative Agent and the Collateral Agent) in respect of the transactions
contemplated by this Agreement.

 

(f)                                    Legal Opinions.  The Administrative Agent
and the Collateral Agent shall have received the following legal opinions dated
as of the Amendment Effective Date, in form and content satisfactory to them,
and addressed to the Administrative Agent, the Collateral Agent, each Senior
Lender and each Hedge Bank:

 

(i)             The opinion of Quintanilla and Soria Abogados, Bolivian counsel
to the Borrower, covering the matters specified in Appendix C hereto.

 

(ii)          The opinion of Walkers, special Cayman Islands counsel to ASM,
covering the matters specified in Appendix D hereto;

 

(iii)       The opinions of Ito & Mitomi, special Japanese counsel to Sumitomo,
covering the matters specified in Appendix E-1 hereto, and of Morrison &
Foerster LLP, special counsel to Sumitomo, covering the matters specified in
Appendix E-2 hereto; and

 

(iv)      The opinion of Davis Graham & Stubbs LLP, special New York counsel to
the Borrower, covering the matters specified in Appendix F hereto.

 

11

--------------------------------------------------------------------------------


 

(g)                                 Hedge Cash Collateral. The Hedge Banks shall
have advised the Administrative Agent that ASM has deposited all cash collateral
amounts required to be deposited under the ASM Cash Collateral Agreements.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.01.                             Expenses. The Borrower shall pay any
and all out-of-pocket expenses, fees, charges, disbursements and any other costs
incurred by the each Agent, each Senior Lender, each Hedge Bank (including the
reasonable fees of counsel to the Administrative Agent and to the Collateral
Agent) in connection with the negotiation, execution and delivery of this
Agreement and the transactions contemplated hereby, which costs shall be paid in
full in cash promptly upon demand in accordance with Section 15.14 of the Common
Security Agreement.

 

Section 6.02.                             Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by fax shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 6.03.                             Severability. Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 6.04.                             Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

Section 6.05.                             Headings. Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 6.06.                             Waivers; Amendment. None of the terms
or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified without the consent of each of the parties hereto.

 

Section 6.07.                             Limited Agreement. The amendments,
waivers and consents set forth in this Agreement are limited in effect, shall
apply only as expressly set forth herein and shall not constitute or be deemed
to be an amendment or waiver of any other provision of, or a consent to any
action limited by, any Financing Document, each of which shall remain in full
force and effect and are hereby ratified and confirmed in all respects.

 

12

--------------------------------------------------------------------------------


 

Section 6.08.                             Authorizations. Each of the Senior
Lenders and Hedge Banks hereby authorizes the Administrative Agent, the
Collateral Agent and the Technical Agent to execute and deliver this Agreement
and each of the agreements in the forms attached hereto to which they are
required to be a party.

 

[The remainder of this page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Omnibus Amendment
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

 

MINERA SAN CRISTÓBAL, S.A.

 

By:

     /s/ Gerald Malys

 

 

 

Name: Gerald Malys

 

 

Title: Director

 

 

 

 

 

 

 

APEX SILVER MINES LIMITED

 

 

 

 

By:

     /s/ Gerald Malys

 

 

 

Name: Gerald Malys

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

APEX SILVER MINES SWEDEN AB

 

 

 

 

By:

     /s/ Donald Ratcliff

 

 

 

Name: Donald Ratcliff

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

APEX LUXEMBOURG S.A. R.L.

 

 

 

By:

     /s/ Donald Ratcliff

 

 

 

Name:  Donald Ratcliff

 

 

Title:  Manager

 

 

 

 

 

 

 

APEX SILVER FINANCE LTD.

 

 

 

 

By:

     /s/ Donald Ratcliff

 

 

 

Name:  Donald Ratcliff

 

 

Title:  Vice President

 

2

--------------------------------------------------------------------------------


 

 

APEX METALS MARKETING GmbH

 

 

 

By:

     /s/ Donald Ratcliff

 

 

 

Name:  Donald Ratcliff

 

 

Title:  Managing Officer

 

 

 

 

 

 

 

SUMITOMO CORPORATION

 

 

 

 

By:

     /s/  Mitsuhiko Yamada

 

 

 

Name:  Mitsuhiko Yamada

 

 

Title:  Executive Officer and General Manager

 

 

 

 

 

 

 

SC MINERALS AKTIEBOLAG

 

 

 

 

By:

     /s/  Mitsuhiko Yamada

 

 

 

Name:  Mitsuhiko Yamada

 

 

Title:  Director and Chairman of the board

 

 

 

 

 

 

 

COMERCIAL METALES BLANCOS AB

 

 

 

By:

     /s/  Akira Takeuchi

 

 

 

Name:  Akira Takeuchi

 

 

Title:  Director and Chairman of the board

 

3

--------------------------------------------------------------------------------


 

 

BNP PARIBAS
       as Administrative Agent

 

 

 

By:

     /s/  Manoj Khatri

 

 

 

Name:  Manoj Khatri

 

 

Title:  Vice President

 

 

 

 

By:

     /s/  Jeffrey Stufsky

 

 

 

Name:  Jeffrey Stufsky

 

 

Title:  Managing Director

 

 

 

 

 

 

 

BARCLAYS CAPITAL
       as Technical Agent

 

 

 

 

By:

     /s/  Giles Taylor

 

 

 

Name:  Giles Taylor

 

 

Title:  Director

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Collateral Agent

 

 

 

By:

     /s/  Marina Nuñez

 

 

 

Name:  Marina Nuñez

 

 

Title:  Assistant Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Securities Intermediary

 

 

 

By:

     /s/  Marina Nuñez

 

 

 

Name:  Marina Nuñez

 

 

Title:  Assistant Vice President

 

4

--------------------------------------------------------------------------------


 

 

CORPORACIÓN ANDINA DE FOMENTO,
       as a Senior Lender

 

 

 

By:

     /s/  Luis Enrique Berrizbeitia

 

 

 

Name:  Luis Enrique Berrizbeitia

 

 

Title:  Presidente Ejecutivo Enc.

 

 

 

 

 

 

 

BARCLAYS BANK PLC,
       as a Senior Lender

 

 

 

 

By:

     /s/  Allan Pouer

 

 

 

Name:  Allan Pouer

 

 

Title:  Director

 

 

 

 

 

 

 

BNP PARIBAS,
       as a Senior Lender

 

 

 

 

By:

     /s/  Manoj Khatri

 

 

 

Name:  Manoj Khatri

 

 

Title: Vice President

 

 

 

By:

     /s/  Jeffrey Stufsky

 

 

 

Name:  Jeffrey Stufsky

 

 

Title:  Managing Director

 

 

 

 

AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED, as a Senior Lender

 

 

 

By:

     /s/  John W. Wade

 

 

 

Name:  John W. Wade

 

 

Title:  Director

 

5

--------------------------------------------------------------------------------


 

 

KFW,
       as a Senior Lender

 

 

 

By:

     /s/  Josef Bellmann

 

 

 

Name:  Josef Bellmann

 

 

Title:  F.V.P.

 

 

 

 

 

 

By:

     /s/  Sylvia Tassabehgi

 

 

 

Name:  Sylvia Tassabehgi

 

 

Title:  S.P.M.

 

 

 

 

 

 

 

NATIXIS, New York Branch,
       as a Senior Lender

 

By:

     /s/  Amit Roy

 

 

 

Name:  Amit Roy

 

 

Title:  Director

 

 

 

 

 

By:

     /s/  Pierre Audrain

 

 

 

Name:  Pierre Audrain

 

 

Title: Director

 

 

 

 

 

 

 

CATERPILLAR FINANCIAL SERVICES (UK)
LTD., as a Senior Lender

 

By:

     /s/  Douglas Lokken

 

 

 

Name:  Douglas Lokken

 

 

Title:  Managing Director

 

6

--------------------------------------------------------------------------------


 

 

N M ROTHSCHILD & SONS LIMITED,
       as a Senior Lender

 

 

 

By:

     /s/ George Pyper

 

 

 

Name:  George Pyper

 

 

Title:  Director

 

 

 

 

 

 

By:

     /s/  Derek McCrone

 

 

 

Name:  Derek McCrone

 

 

Title:  Assistant Director

 

 

 

 

 

 

 

EXPORT DEVELOPMENT CANADA,
       as a Senior Lender

 

By:

     /s/  Howard Clysdale

 

 

 

Name:  Howard Clysdale

 

 

Title:  Portfolio Manager

 

 

 

 

 

By:

     /s/  Janine Dopson

 

 

 

Name:  Janine Dopson

 

 

Title:  Loan Asset Manager

 

 

 

 

 

 

 

FORTIS CAPITAL CORP.,
       as a Senior Lender

 

 

 

By:

     /s/  Kerri L. Fox

 

 

 

Name:  Kerri L. Fox

 

 

Title:  Managing Director

 

 

 

 

 

By:

     /s/  Jaime Silver

 

 

 

Name:  Jaime Silver

 

 

Title:  Assistant Vice President

 

7

--------------------------------------------------------------------------------


 

 

NORDKAP BANK AG,
       as a Senior Lender

 

 

 

By:

     /s/  Kershli Rotter

 

 

 

Name:  Kershli Rotter

 

 

Title:  VP

 

 

 

 

 

 

By:

     /s/  Stefan Geria

 

 

 

Name:  Stefan Geria

 

 

Title:  CIO

 

 

 

 

 

 

 

FIRSTRAND (IRELAND) PLC,
       as a Senior Lender

 

 

 

 

By:

     /s/  Stephen Peters

 

 

 

Name:  Stephen Peters

 

 

Title:  Authorised Signatory

 

 

 

 

 

By:

     /s/  Kevin Deery

 

 

 

Name:  Kevin Deery

 

 

Title:  Authorised Signatory

 

8

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,
       as a Hedge Bank

 

 

 

By:

     /s/  Allan Pouer

 

 

 

Name:  Allan Pouer

 

 

Title:  Director

 

 

 

 

 

 

 

BNP PARIBAS,
       as a Hedge Bank

 

 

 

 

By:

     /s/  Christopher Taylor

 

 

 

Name:  Christopher Taylor

 

 

Title:  Director/Derivatives Credit

 

 

 

 

 

 

By:

     /s/ Claude Marcassoli

 

 

 

Name:  Claude Marcassoli

 

 

Title:  Vice President/Derivatives Credit

 

9

--------------------------------------------------------------------------------